DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Figures 10 and 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
In claim 1, --a-- should be added before “computation” in line 15, and before “voltage applicator” in line 17; it is not clear if the “calibrated voltage,” as recited in line 17, is a voltage between the pair of output terminals, as recited in lines 17-18; there is lack of antecedent basis in the claim for the “calibrated voltage input” in line 20; it is not clear if the calibrated voltage recited in line 20 is referring to the “input voltage” recited in line 5; and it is not clear if the calculated calibration temperature recited in line 21 is referring to the “calculated temperature” recited in line 6.
In claim 3, it is not clear if “the temperature display device,” as recited in lines 8-9, is what is calculating a temperature, as recited in line 9; --a-- should be added before “computation” in line 11 and before “voltage applicator” in line 13; and it is not clear if the “calibrated voltage,” as recited in line 13, is a voltage between the pair of output terminals, as recited in lines 13-14.
In claim 5, there is lack of antecedent basis in the claim for “the calibration temperature T” in line 2; “(Here,” should be changed to --wherein,-- in line 9; and “)” should be deleted from the last line.
In claim 6, --a-- should be added before “comprising” in line 2; and it is not clear if the calibrated voltage is being transmitted to the at least one pair of output terminals, as implied by “transmitting the calibrated voltage to the temperature display device instead of the at least one pair of output terminals” in the last two lines.
Claims 2, 4, and 7 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010190735 to Geomatec (see the attached translation).
Referring to claim 1, Geomatec discloses a temperature measurement device (figure 1) comprising:
a thin-film thermocouple element provided with at least one pair of thin films (11, 12) made of dissimilar metals (e.g., k-type), connected to each other at a temperature measurement contact (18) on one end side, and having a pair of external contacts (20, 21) at the other end (paragraphs 11, 12, 17, 22);
a temperature display device (17) calculating a temperature by using an input voltage and displaying the calculated temperature (paragraphs 16, 17, 23 28); and
a temperature calibration device connected between the thin-film thermocouple element and the temperature display device, wherein the temperature calibration device includes:
at least one pair of input terminals (13, 14) made of an electroconductive material and respectively connected to the pair of external contacts (20, 21) (paragraphs 11, 12, 22, 23, 28);
at least one pair of output terminals (ports) made of an electroconductive material (for providing a thermoelectric force) and respectively connected to a pair of conducting wires (15, 16) linked to the temperature display device (paragraphs 32, 33);
a computation circuit (in 17a) for calibrating a detected value of a voltage between the at least one pair of input terminals and computing a calibrated voltage (paragraphs 14, 17, 23, 28, 33); and
a voltage applicator (17c) for outputting the calibrated voltage between the at least one pair of output terminals (paragraphs 28, 33); and
the temperature display device calculates a calibration temperature by using the calibrated voltage input via the at least one pair of output terminals and the pair of conducting wires (15, 16) and displays (17b) the calculated calibration temperature (paragraphs 16-18, 23, 28, 33).

Referring to claim 2, Geomatec discloses an output connector (2) connected to the pair of conducting wires (15, 16), wherein the output connector is one in number (paragraphs14, 23).

Referring to claim 3, Geomatec discloses a temperature calibration device connected to a thin-film thermocouple element provided with at least one pair of thin films (11, 12) made of dissimilar metals (e.g., k-type), connected to each other at a temperature measurement contact (18) on one end side, and having a pair of external contacts (20, 21) at the other end (paragraphs 11, 12, 17, 22), the temperature calibration device comprising:
at least one pair of input terminals (13, 14) made of an electroconductive material and respectively connectable to the pair of external contacts (20, 21) (paragraphs 11, 12, 22, 23, 28);
at least one pair of output terminals (ports) made of an electroconductive material (for providing a thermoelectric force) and respectively connectable to a pair of conducting wires (15, 16) linked to a temperature display device (17) calculating a temperature by using an input voltage and displaying the calculated temperature (paragraphs 16, 17, 23, 28, 32, 33);
a computation circuit (in 17a) for calibrating a detected value of a voltage between the at least one pair of input terminals (13, 14) and computing a calibrated voltage (paragraphs 14, 17, 23, 28, 33); and
a voltage application applicator (17c) for outputting the calibrated voltage between the at least one pair of output terminals (paragraphs 28, 33);
wherein the calibrated voltage is output to the temperature display device when the at least one pair of input terminals (13, 14) are connected to the pair of external contacts  (20, 21) of the thin-film thermocouple element and the at least one pair of output terminals (ports) are connected to the temperature display device (17) (paragraphs 16-18, 23, 28, 33).

Referring to claim 4, Geomatec discloses an output connector (2) connected to the pair of conducting wires (15, 16), wherein the output connector is one in number (paragraphs14, 23).

Referring to claim 4, Geomatec discloses a connection portion (2) connecting the pair of external contacts (20, 21) to the at least one pair of input terminals (13, 14) (paragraphs 14, 23) (the connecting portion is considered to detachably connect the external contacts to the input terminals since they can be detached by a user, if so desired). 

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten or amended to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature calibration device, wherein the computation circuit calculates the calibration temperature by Equation (1) and calculates the calibrated voltage by Equation (2) (claim 5); and the temperature calibration device comprises a wireless transmitter for wirelessly transmitting the calibrated voltage to the temperature display device instead of the at least one pair of output terminals (claim 6).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure for disclosing a temperature calibration device, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/4/22